Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/23/2021, with respect to the rejection(s) of claims 1, 6, 8, and 9 under 35 USC § 102(a)(1) over Watanabe (US 8,645,130); claims 2, 3, 5, and 7 under 35 USC § 103 over Watanabe in view of Moon (US 2016/0118039); and claim 4 under 35 USC § 103 over Watanabe in view of Moon and Siohan (US 9,299,347) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Gomez and Moon for claims 1-3 and 5-12 and Gomez, Moon and Siohan for claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US PG Pub 20160203828) in view of Moon (US PG Pub US 20160118039 A1).
As per claims 1, 8 and 9, Gomez discloses a generating device, method and non-transitory computer readable storage medium comprising: 	a processor programmed (Gomez; p. 0284 - Each of the functional blocks of each of the speech processing device 10 may be individually realized in the form of a processor, or part or all of the functional blocks may be integrated in the form of a processor) to:	obtain training data including an acoustic feature value of a first observation signal (Gomez; p. 0115 - Similarly to the feature quantity calculation unit 104 (FIG. 1), the feature quantity calculation unit 142 calculates an acoustic feature quantity [f(x,y)] for the dereverberated speech signal relating to the sound source position (x,y) input from the reverberation processing unit 141. The feature quantity calculation unit 142 outputs the calculated acoustic feature quantity [f(x,y)] to the adjustment factor calculation unit 143 and the feature quantity adjustment unit 144; also see p. 0139), a late reverberation component corresponding to the first observation signal (Gomez; p. 0114 - The reverberation processing unit 141 is provided with a storage unit which stores an impulse response from each sound source position to the sound pickup unit 12 installed at a predetermined position in advance. The reverberation processing unit 141 performs a convolution operation of the speech signal of clean speech read from the clean speech data storage unit 13 and the impulse response of each sound source position and generates a reverberant speech signal indicating reverberant speech relating to the sound source position (x,y). Similarly to the reverberation suppression unit 103, 

	As per claim 3, Gomez in view of Moon teaches the generating device according to claim 1, upon which claim 3 depends..	Gomez, however, fails to disclose wherein the obtained late reverberation component is larger than a second threshold. 	Moon does teach wherein the obtained late reverberation component is larger than a second threshold (Moon; p. 0033 - the term "similar acoustic features" or equivalent variations thereof may mean that the acoustic features are the same or substantially the same within a specified tolerance or threshold value or percentage in feature values or parameters such as spectral features, time domain features, statistical measures, subwords, or the like; p. 0025 - the acoustic features may include a sound intensity level, a signal-to-noise ratio (SNR), or a reverberation time (RT), which may be indicative of sound quality).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Gomez to include wherein the obtained late reverberation component is larger than a second threshold, as taught by Moon, because some utterances may be received in a noisy sound environment and thus may not provide sufficient quality for generating a sound model. Thus, 
As per claim 5, Gomez in view of Moon discloses the generating device according to claim 1, upon which claim 5 depends.	Gomez, however, fails to disclose wherein the obtained late reverberation component is smaller than a second threshold. 	Moon does teach wherein the obtained late reverberation component is smaller than a second threshold (Moon; p. 0033 - the term "similar acoustic features" or equivalent variations thereof may mean that the acoustic features are the same or substantially the same within a specified tolerance or threshold value or percentage in feature values or parameters such as spectral features, time domain features, statistical measures, subwords, or the like; p. 0025 - the acoustic features may include a sound intensity level, a signal-to-noise ratio (SNR), or a reverberation time (RT), which may be indicative of sound quality).
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Gomez to include wherein the obtained late reverberation component is smaller than a second threshold, as taught by Moon, because some utterances may be received in a noisy sound environment and thus may not provide sufficient quality for generating a sound model. Thus, the sound model generated or trained from such utterances may not produce adequate detection performance (Moon; p. 0005).	As per claim 6, Gomez in view of Moon discloses the generating device according to claim 4, wherein the second processor generates an observation signal having a late reverberation component smaller than a third threshold by removing the late reverberation 
As per claim 7, Gomez in view of Moon discloses the generating device according to claim 1, upon which claim 7 depends.	Gomez, however, fails to disclose the first observation signal has a signal-to-noise ratio which is higher than a fourth threshold. Moon does teach the first observation signal has a signal-to-noise ratio which is higher than a fourth threshold (Moon; p. 0035 - the electronic device 100 may determine an SNR of each of the sound samples S1, S2, S3, S4, and S5 as an acoustic feature. If an SNR of a sound sample is determined to be less than a threshold SNR, it may indicate that the sound sample has too much noise. Thus, the electronic device 100 may determine that the sound sample may not be used in generating a sound detection model).	Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Gomez to include the first observation signal has a signal-to-noise ratio which is higher than a fourth threshold, as taught by Moon, because some utterances may be received in a noisy sound environment and thus may not provide sufficient quality for generating a sound model. Thus, the sound model generated or trained from such utterances may not produce adequate detection performance (Moon; p. 0005).	As per claims 10-12, Gomez in view of Moon disclose the generating device, method and non-transitory computer-readable medium according to claims 1, 8 and 9, wherein the phoneme label is transcribed from the first observation signal (Gomez; p. 0081 - The speech recognition unit 111 calculates a likelihood of each candidate of a sentence represented by 
	Furthermore, Gomez and Moon fails to disclose the processor is further programmed to generate an observation signal having a reverberation component larger than a second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658 
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658